UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6181


JOAQUIN ALBERTO RODRIGUEZ,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,     Director   of   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00280-MSD-DEM)


Submitted:   May 8, 2013                    Decided:   June 6, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joaquin Alberto Rodriguez, Appellant Pro Se. James Milburn
Isaacs, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joaquin Alberto Rodriguez seeks to appeal the district

court’s      order     denying      relief    on    his      28    U.S.C.      § 2254       (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2012).       The magistrate judge recommended that relief be denied

and advised Rodriguez that failure to file timely objections to

the findings and recommendations set forth in the report would

waive appellate review of a district court order based upon such

findings and recommendations.

               The     timely       filing     of    specific           objections          to    a

magistrate          judge’s    recommendation           is    necessary         to     preserve

appellate review of the substance of that recommendation when

the        parties     have      been     warned        of        the    consequences            of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);     see    also    Thomas v.      Arn,          474 U.S. 140     (1985).

Rodriguez       has     waived      appellate       review         by   failing        to    file

objections       in    the     district      court. *        Accordingly,         we    deny     a




       *
       We have not construed Rodriguez’s notice of appeal from
the magistrate judge’s report and recommendation filed in this
Court as objections, because he did not address the magistrate
judge’s findings and recommendations or identify any issues for
further review in the district court, and he does not challenge
the district court’s finding that he failed to file objections.



                                               2
certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3